DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepper et. al [2017/0256192].
Regarding claim 1, Knepper teaches:
A data driving device for driving pixels arranged on a display panel, comprising: a data receiving circuit to receive image data through one communication link and to distribute the image data to transmit it through N (N is a natural number, which is 2 or higher) internal links [fig. 3, item 320];
a first data mapping circuit to receive first image data through first internal links among the internal links and to map the first image data onto M1 (M1 is a natural number, which is 2 or higher) first channel links to transmit it in parallel; a second data mapping circuit to receive second image data through second internal links among the internal links and to map the second image data onto M2 (M2 is a natural number, which is 2 or higher) second channel links to transmit it in parallel [fig. 3, items 330-1, 330-2, 330-3];
and a plurality of channel groups connected with one channel link of the first channel links and the second channel links, wherein each channel group comprises a plurality of channels and each channel sequentially receives the image data transmitted through the one channel link and drives a pixel using received image data [fig. 3, note the channels emitting from each of 330-1, etc]

Regarding claim 2, Knepper further teaches:
wherein the first data mapping circuit comprises a storage circuit, stores M1 pieces of data included in the image data in the storage circuit, and maps M1 pieces of the data stored in the storage circuit respectively onto the first channel links and transmit them [fig. 3, item 320, note data is separated into respective sub-pixel color components]

Regarding claim 3, Knepper further teaches:
wherein the data is pixel data obtained by sectioning the image data by pixel [fig. 3, item 320, note data is separated into respective sub-pixel color components]

Regarding claim 5, Knepper further teaches:
wherein the data receiving circuit receives the image data through the one communication link for serial communication, performs a serial- parallel conversion of the image data, and transmits the image data though the internal links [fig. 3, item 320, note data is separated into respective sub-pixel color components]

Regarding claim 6, Knepper further teaches:
wherein each channel group comprises channels having intervals of M1 or M2 [fig. 3, item 320, note data is separated into respective sub-pixel color components]

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 10 (and respective child claims 11-14), the prior art does not teach a data receiving circuit connected, on one side, with one communication link through which image data is received and, on the other side, with first internal links through which the image data is distributed to be transmitted; a first data mapping circuit connected with the first internal links and to map the image data received through the first internal links onto first channel links to transmit the image data;  3a plurality of MUXs connected with the first channel links and to control the output of the image data received through the first channel links according to a control signal; and a plurality of channel groups connected with one of the plurality of MUXs, wherein each of the plurality of channel groups comprises a plurality of channels and each channel sequentially receives the image data transmitted through the one of the plurality of MUXs and drives a pixel using received image data.”

Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art does not teach “…wherein the data receiving circuit further comprises a byte aligning circuit and a pixel aligning circuit, wherein the byte aligning circuit aligns the image data by byte and the pixel aligning circuit aligns the image data by pixel.”
Regarding claim 7 (and respective child claim 8), the prior art does not teach “…wherein a plurality of first channel groups connected with the first channel links are disposed in a first direction from the first data mapping circuit, and a plurality of second channel groups connected with the second channel links are disposed in a second direction from the second data mapping circuit, wherein the second direction is opposite the first direction.”
Regarding claim 9, the prior art does not teach “…wherein each channel comprises a latch circuit, a digital-analog converter, and an output buffer, wherein the latch circuit latches the image data from a channel link according to a first control timing signal, the digital-analog converter converts the image data into a data voltage having an analog value according to a second control timing signal, and the output buffer supplies the data voltage to a data line according to a third control timing signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et. al .[2011/0074745], Park et. al. [2010/0149083], Park et. al. [2016/0125794].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625